

116 HR 6269 IH: Insured Depository Institution Business Continuity Planning Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6269IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mrs. Wagner (for herself, Mr. McHenry, Mr. Stivers, Mr. Huizenga, Mr. Steil, Mr. Timmons, Mr. Hill of Arkansas, Mr. Barr, and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Deposit Insurance Act to require business continuity planning for insured depository institutions, and for other purposes.1.Short titleThis Act may be cited as the Insured Depository Institution Business Continuity Planning Act of 2020.2.Standards for business continuity planningSection 39(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1831p–1(a)(1)) is amended—(1)in subparagraph (E), by striking and at the end; and(2)by adding at the end the following new subparagraph: (G)business continuity planning and management; and.